DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the amendments submitted 08-30-2021 and has made the following comments below.
Claim Rejections - 35 USC § 112
Examiner acknowledges and appreciates changes made to clarify the subject matter in claims 5 and 13. Therefore, the 112 rejections have been withdrawn.
Examiner Arguments
In the provided remarks, Applicant argues that Wu in view of Wang fails to disclose the features wherein the first region includes a region with a designated content and a size no greater than a preset threshold; determining an up-sampled first region by up-sampling the first region; and determining a classification recognition result based on the up-sampled first region. 
Examiner Responses
In response to the remarks, Examiner finds the arguments to be persuasive. Wang teaches upsampling of a sample image but as the applicant points out, Wang does not perform the classifying operation for regions below a preset size threshold. Therefore, the rejection with Wang has been withdrawn. However, upon further consideration, a new rejection has been issued with Madej in view of Wu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8 – 14, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Madej (U.S. Patent Application Pub. No. 2007/0201757 A1) in view of Wu (U.S. Patent Pub. No. 10,846,552 B1).
Regarding claim 1, Madej teaches a method for recognizing an image, comprising: acquiring an image to be recognized (205, para. [0017]; Madej teaches capturing a first image of the target); determining a potential first region of the image based on a target algorithm model, wherein the first region includes a region with a designated content and a size no greater than a preset threshold (220, 225, para. [0022] [0023]; Madej teaches determining segments which fall below a predetermined size threshold); and determining an up-sampled first region by up-sampling the first region (240, para. [0031] [0032]; Madej teaches increasing image resolution via up-sampling).
	Madej teaches performing OCR on the up-sampled regions but does not teach region classification.
	Wang is also in the field of image processing and object recognition. Wang teaches the method of determining a classification result based on the identified regions (608, 620, Col. 10:15-25; Wu teaches classifying and identifying objects in the specified region proposal).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Madej by incorporating the classification network that is taught by Wang, to make the invention that identifies and upsamples selected image regions (Madej) and subsequently classifies the recognized regions (Wu); thus, one of ordinary skilled in the art would be motivated to combine the references as this would provide a means for large scale instance segmentation for one or more types of objects (Wu, Col. 1).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 2, Madej in view of Wu further teaches the method, wherein the target algorithm model comprises a feature extraction network, a region proposal network, and a region pooling network (Wu, 408, 410, 504, Col.6:1-10, 30-40).
Regarding claim 3,Madej in view of Wu further teaches the method, wherein said determining the first region comprises: determining a first feature map by extracting features from the image based on the feature extraction network (Wu, 406, 504, Col. 6:5-15, 30-40); determining a first predict bounding box based on the first feature map and the region proposal network, wherein the first predict bounding box includes a target feature region (Wu, 320, Col. 5:10-25); determining a target recognition result based on the region pooling network and the target feature region (Wu, Col. 6:1-15); determining the first recognition region based on the target recognition result (Wu, Col. 6:1-15).
Regarding claim 4, Madej in view of Wu further teaches the method, wherein the target recognition result comprises: the target feature region includes no first region; the target feature region includes the first region (Wu, 608, Col. 10:50-65).
Regarding claim 5, Madej in view of Wu further teaches the method, wherein the target recognition result comprises a position of the first region and a classification recognition result of a second region different from the first region in response to that the target feature region includes the first region; wherein the second region is a region other than the first region in the target feature region (Madej, 400, para. [0023] [0024]).
Regarding claim 6, Madej in view of Wu further teaches the method, wherein said determining the first region based on the target recognition result comprises: extracting the first region from the image in response to that the target feature region includes the first region (Wu, Col. 5:1-10).
Regarding claim 8, Madej in view of Wu further teaches the method, wherein the target algorithm is pre-trained by: acquiring sample images (Wu, 602, Col. 10:1-10); determining labeled sample images by labeling designated contents and first regions in the sample images (Wu, Col. 3:30-40); and obtaining the target algorithm model by training an initial algorithm model based on the labeled sample images (Wu, 240, 614, Col. 10: 55-65).
Regarding claim 9, Madej teaches a device for recognizing an image, comprising: a processor; and a memory configured to store instructions executable by the processor; wherein the processor is configured to execute the instructions to (para. [0004]): acquire an image to be recognized (205, para. [0017]; Madej teaches capturing a first image of the target); determine a first region of the image based on a target algorithm model, wherein the first region includes a region with a designated content and a size no greater than a preset threshold (220, 225, para. [0022] [0023]; Madej teaches determining segments which fall below a predetermined size threshold); and determine an up-sampled first region (240, para. [0031] [0032]; Madej teaches increasing image resolution via up-sampling).
	Madej teaches performing OCR on the up-sampled regions but does not teach region classification.
	Wang is also in the field of image processing and object recognition. Wang teaches the device for determining a classification result based on the identified regions (608, 620, Col. 10:15-25; Wu teaches classifying and identifying objects in the specified region proposal).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Madej by incorporating the classification network that is taught by Wang, to make the invention that identifies and upsamples selected image regions (Madej) and subsequently classifies the recognized regions (Wu); thus, one of ordinary skilled in the art would be motivated to combine the references as this would provide a means for large scale instance segmentation for one or more types of objects (Wu, Col. 1).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 10, Madej in view of Wu further teaches the device, wherein the target algorithm model comprises a feature extraction network, a region proposal network, and a region pooling network (Wu, 408, 410, 504, Col.6:1-10, 30-40).
Regarding claim 11, Madej in view of Wu further teaches the device  configured to: determine a first feature map by extracting features from the image based on the feature extraction network (Wu, 406, 504, Col. 6:5-15, 30-40); determine a first predict bounding box based on the first feature map and the region proposal network, wherein the first predict bounding box includes a target feature region (Wu, 320, Col. 5:10-25); determine a target recognition result based on the region pooling network and the (Wu, Col. 6:1-15); determine the first region based on the target recognition result (Col. 6:1-15).
Regarding claim 12, Madej in view of Wu further teaches the device, wherein the target recognition result comprises: the target feature region includes no first region; the target feature region includes the first region (Wu, 608, Col. 10:50-65).
Regarding claim 13, Madej in view of Wu further teaches the device, wherein the target recognition result comprises a position of the first region and a classification recognition result of a second region different from the first region in response to that the target feature region includes the first region; wherein the second region is a region other than the first region in the target feature region (Madej, 400, para. [0023] [0024]).
Regarding claim 14, Madej in view of Wu further teaches the device configured to: extract the first region from the image in response to that the target feature region includes the first region (Wu, Col. 5:1-10).
Regarding claim 16, Madej in view of Wu further teaches the device, wherein the target algorithm is pre-trained by: acquiring sample images (Wu, 602, Col. 10:1-10); determining labeled sample images by labeling designated contents and first regions in the sample images (Wu, Col. 3:30-40); and obtaining the target algorithm model by training an initial algorithm model based on the labeled sample images (Wu, 240, 614, Col. 10: 55-65).
Regarding claim 17, Madej teaches a computer readable storage medium storing computer programs that, when executed by a processor, cause the processor to perform the operations of (para. [0004]): acquiring an image to be recognized (205, para. [0017]; Madej teaches capturing a first image of the target); determining a first region of the image based on a target algorithm model, wherein the first region includes a region with a designated content and a size no greater than a preset threshold (220, 225, para. [0022] [0023]; Madej teaches determining segments which fall below a predetermined size threshold); and determining an up-sampled first region by up-sampling the first region (240, para. [0031] [0032]; Madej teaches increasing image resolution via up-sampling).
	Madej teaches performing OCR on the up-sampled regions but does not teach region classification.
	Wang is also in the field of image processing and object recognition. Wang teaches the device for determining a classification result based on the identified regions (608, 620, Col. 10:15-25; Wu teaches classifying and identifying objects in the specified region proposal).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Madej by incorporating the classification network that is taught by Wang, to make the invention that identifies and upsamples selected image regions (Madej) and subsequently classifies the recognized regions (Wu); thus, one of ordinary skilled in the art would be motivated to combine the references as this would provide a means for large scale instance segmentation for one or more types of objects (Wu, Col. 1).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Han et al. (US Patent Application Pub. No. 2016/0328630 Al) 
Peng et al. (US Patent Application Pub. No. 2020/0401854 Al) teaches an image segmentation method to generate a machine learning model to perform segmentation of an object in an image.
Magnusson et al. (US Patent Application Pub. No. 2021/0012508 Al) teaches a method for identifying a target within an image by applying to a region a primary classification algorithm.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664